I think Circuit Judge Barns was correct in his dissenting opinion to the effect that there was error in the admission in evidence of the proof of loss, in view of the fact that defendant admitted that proof of loss had been furnished, and the further fact that they contained self-serving declarations which tended to prejudice the defendant's case.
I am also of the opinion that there was prejudicial error in the Court's charges, in view of the testimony. These charges were inconsistent with the general principle that a presumption is not evidence, and ceases upon the introduction of substantial proof to the contrary. There was positive evidence introduced in this case, which, if believed by the jury, would have sustained a fiunding that the deceased had committed suicide. *Page 309